Citation Nr: 0936675	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-12 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Veteran's of Foreign Wars


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  Jurisdiction is currently with the RO in 
North Little Rock, Arkansas.  

A hearing was held before the undersigned Veterans' Law Judge 
in February 2009 and a transcript of this hearing is of 
record.  


FINDING OF FACT

The Veteran's current skin disability did not have onset in 
service and was not caused or aggravated by the Veteran's 
active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Veteran's enlistment examination in May 1980 is negative 
for any skin disabilities.  However, in May 1981, the Veteran 
complained of acne problems of two years duration, which 
would place the onset of this condition prior to enlistment.  
He was assessed with acne of the face.  In June 1981, he 
requested medication for acne.  He was observed to have acne 
on his face and forehead and was diagnosed with acne grade 
II.  After this, the Veteran was not treated for acne or any 
other skin condition during the remainder of his period of 
service.

Post-service treatment records are also negative for any 
complaints of or treatment for a skin condition prior to 
2004.  VA treatment records from 2004 through the present 
document treatment for a rash on the Veteran's back, neck, 
chest, and scalp, diagnosed as either eczema or folliculitis.  
In January 2005, the Veteran reported that he had suffered 
from this rash for twenty-five years.  

At his February 2009 hearing, the Veteran testified that the 
rash first developed in the 1980s and got worse in service.  

The Board recognizes that the Veteran is competent to testify 
that he experienced some type of rash in service.  However, 
the Veteran's testimony that he has experienced his current 
skin disability since his military service is not supported 
by the Veteran's service and post-service treatment records, 
which actually provide evidence against such a finding.  
According to the Veteran's service treatment records, the 
only skin disability the Veteran suffered from in service was 
acne on his face which had onset prior to service.  The fact 
that no other problem was cited during this acne treatment 
(which is not at issue and has not caused any notable 
residuals as the Veteran himself does not indicate current 
acne problems or acne residuals) provides particularly 
negative evidence against this claim. 

There is no evidence of any complaints of or treatment for a 
rash on the Veteran's back, neck, scalp, or chest or any 
diagnosis of either eczema or folliculitis.  The Board 
considers the service treatment records, which were prepared 
contemporaneous to the Veteran's service to be more probative 
than the Veteran's statements made more than twenty years 
after service.  

Additionally, there is no evidence of treatment for any type 
of skin condition for over twenty years after service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In light of the 
significant period of time between the Veteran's military 
service and the first post-service reference to a skin 
disability, the Board must find that such facts provide 
evidence against this claim.  

The Board also notes that in 1987, the Veteran filed a claim 
for VA benefits, including bilateral hearing loss and 
recurrent calluses on the right foot, both conditions which 
the Veteran complained about frequently in service.  However, 
the Veteran did not file a claim for a skin condition at this 
time.  If, as the Veteran has asserts, his current skin 
disability had onset or worsened during service and continued 
after service, it would make sense that the Veteran would 
file a claim for this disability in 1987, when he filed his 
other claims, rather than wait for over twenty years after 
separation from service to file a claim.  This provides 
further factual evidence that the Veteran's current skin 
disability is unrelated to the Veteran's service.  

Based on all the above evidence, the Board finds that the 
Veteran's current skin disability (described as eczema or 
folliculitis) did not have onset in service and was not 
caused or aggravated by the Veteran's active service.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R.  § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the duty to notify was satisfied by a letter sent to 
the Veteran in March 2007, prior to the initial unfavorable 
RO decision.  This letter informed the Veteran of what 
evidence was required to substantiate his claim and of VA and 
the Veteran's respective duties for obtaining evidence.  The 
Veteran was also informed of how VA assigns disability 
ratings and effective dates.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA treatment records.  The Board has also 
considered whether the Veteran should be afforded VA 
examinations for his current skin disability, but as there is 
no evidence of this disability in service or for over twenty 
years after service, a referral for a VA examination is not 
warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Therefore, the first part of the McLendon test is 
not met (a disease or injury in service).  The Board finds 
that the service and post-service treatment records, as a 
whole, provide highly probative evidence against this claim.  
With regard to the Veteran's statements of a rash for many 
years, this is a factual determination, not a medical 
determination.  Therefore, a VA examination would not provide 
a basis to grant, or deny, the claim.  The decision must be 
based on the evidence in the file at this time.

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


